Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 1 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 2 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 3 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 4 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 5 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 6 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 7 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 8 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 9 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 10 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 11 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 12 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 13 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 14 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 15 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 16 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 17 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 18 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 19 of 21
Case 15-30035-jal   Doc   Filed 04/21/20   Entered 04/21/20 16:03:50   Page 20 of 21
Case 15-30035-jal        Doc     Filed 04/21/20     Entered 04/21/20 16:03:50     Page 21 of 21



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 In Re:                                             Case No. 15-30035-jal

 T’Andra Starling-Marshall, fka T’Andra
                                                    Chapter 13
 Starling

 Debtor.                                            Judge Joan A. Lloyd

                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on April 21, 2020.

By Notice of Electronic Filing to:

          Fred R. Simon, Debtor’s Counsel
          Fredrun3@gmail.com

          William W. Lawrence, Trustee
          ecf@louchapter13.com

          Charles R. Merrill, Office of the U.S. Trustee
          Ustpregion08.lo.ecf@usdoj.gov

By United States mail to:

          T’Andra Starling-Marshall, Debtor
          4107 River Park Dr.
          Louisville, KY 40211
                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (97962)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor
